Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I&II, Claims 1-3 and 6, drawn to an Al alloy sheet for battery lid, in the reply filed on 1/14/2022 is acknowledged without traverse. Claims 7-10 are withdrawn from consideration as non-elected claims, claims 1-3 and 6remain for examination, wherein claims 1 and 2 are independent claims.

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “IACS” should written in full name.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kanamori keiji (WO 2012/105144 A1, with online-translation, corresponding to JP 2012177186 A, filed in IDS dated 4/7/2020, thereafter WO’144) alone or evidenced by Fuji et al (TW 1414611 B, with on-line English translation, listed in IDS 6/18/2021 thereafter TW’611).
Regarding claims 1 and 2, WO’144 teaches an Al-Fe based aluminum alloy sheet having sufficiently high strength for application as a large lithium-ion battery container, as well as good moldability and good laser weldability (Abstract, Examples, and claims of WO’144), which reads on the Al alloy sheet for battery lid application as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #3 in table 1 of WO’144 and those disclosed in the instant claims 1-2 are listed in the following table. All of the alloy composition disclosed by Example #3 in table 1 of WO’144 are within the claimed ranges as recited in the instant claims. WO’144 provides properties of the steel sheet after cold rolling (table 3 of WO’144). The claimed IACS (conductivity) (cl.2), elongation after 90% reduction (cl.1-2), and value of TS95-TS90 (cl.1-2) are recognized as material properties fully depend on the alloy composition and microstructures. Since WO’144 teaches 

Element
From instant Claims 1-2 (mass%) 
Example #3 in table 1 of WO’144 (mass%)
within range
(mass%)
Fe
1.05-1.50
1.21
1.21
Mn
0.15-0.70
0.56
0.56
Ti
0.002-0.15 (cl.1);
0.002-0.08 (cl.2)
0.01
0.01
B
Less than 0.05
0.004
0.004
Al
Balance + impurities
Balance + impurities
Balance+ impurities
Fe/Mn
1.8-7.0
2.16
2.16
Impurities
Si: less than 0.4;
Cu: less than 0.03;
Mg: less than 0.05;
V: less than 0.03
Si: 0.07;
Cu: less than 0.01;
Mg: less than 0.01;

Si: 0.07;
Cu: less than 0.01;
Mg: less than 0.01;

properties
From instant claims 1-2
From Example #13 in table 3 of WO’144

TS (MPa)
95 or more (cl.1)
110
110
EL (%)
40 or more (cl.1-2)
40
40
IACS (%)
53.0 (cl.2)
--
Inherently exist
TS95-TS90 (MPa)
Less than -4 (cl.1-2)
--
Inherently exist
EL after 90% reduction (%)
5 or more
--
Inherently exist


Regarding the imitation of “for battery lid use for forming an integrated explosion-proof valve” in the instant claims 1-2, which is recognized as intended use of the Al-based alloy sheet. . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’144 alone or evidenced by TW’611.
WO’144 alone or further evidenced by TW’611 is applied to the independent claims 1-2 as stated above. 
m (par.[0065] of WO’144), which overlaps the claimed average grain size of the recrystallized grain of 15-30 m as recited in the instant claims. Overlapping in recrystallized grains size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size from the disclosure of WO’144 alone or further evidenced by TW’611 since both WO’144 and TW’611 teach the same Al sheet for battery container application throughout whole disclosing range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/644,861 (US-PG-pub 2021/0238720 A1).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of copending application No. 16/644,861 (US-PG-pub 2021/0238720 A1) teaches an Al-based alloy with all of the essential alloy composition ranges overlapping the alloy composition range as recited in the instant claims, and claims 1-4 of copending application No. 16/644,861 (US-PG-pub 2021/0238720 A1) specify the similar properties and microstructures as claimed in the instant claims.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.


Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of copending application No. 16/644,645 (US-PG-pub 2021/0062316 A1) teaches an Al-based alloy with all of the essential alloy composition ranges overlapping the alloy composition range as recited in the instant claims, and claims 1-4 of copending application No. 16/644,645 (US-PG-pub 2021/0062316 A1) specify the similar properties and microstructures as claimed in the instant claims.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/644,639 (US-PG-pub 2021/0062302 A1).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of copending application No. 16/644,639 (US-PG-pub 2021/0062302 A1) teaches an Al-based alloy with all 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,037 (US-PG-pub 2021/0340646 A1).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-3 and 5 of copending application No. 16/619,037 (US-PG-pub 2021/0340646 A1) teaches an Al-based alloy with all of the essential alloy composition ranges overlapping the alloy composition range as recited in the instant claims, and claims 1-3 and 5 of copending application No. 16/619,037 (US-PG-pub 2021/0340646 A1) specify the similar properties and microstructures as claimed in the instant claims.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,048 (US-PG-pub 2021/0363616 A1).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-3 and 5 of copending application No. 16/619,048 (US-PG-pub 2021/0363616 A1) teaches an Al-based alloy with all of the essential alloy composition ranges overlapping the alloy composition range as recited in the instant claims, and claims 1-3 and 5 of copending application No. 16/619,048 (US-PG-pub 2021/0363616 A1) specify the similar properties and microstructures as claimed in the instant claims.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619,031 (US-PG-pub 2021/0363622 A1).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-3 and 5 of copending application No. 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-3 and 6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 and 5 of copending application No. 16/619024 (US-PG-pub 2020/0091483 A1, listed in IDS filed on 4/7/2020).  
Regarding claims 1-3 and 6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-3 and 5 of copending application No. 16/619024 (US-PG-pub 2020/0091483 A1) teaches an Al-based alloy with all of the essential alloy composition ranges overlapping the alloy composition range as recited in the instant claims, and claims 1-3 and 5 of copending application No. 16/619024 (US-PG-pub 2020/0091483 A1) specify the similar properties and microstructures as claimed in the instant claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734